DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   This Office Action is responsive to the Applicant’s Amendment filed on 6/23/2021, in which claims 1, 4, 5 and 10 have been amended, claims 3 and 13 have been canceled and entered of record.
3.   Paragraphs [0019] and [0020] of the specification have been amended. Based on the amended paragraphs, the objection of the specification is withdrawn.
4.   Applicant’s remarks on pages 10-14 of the Remarks section in the Amendment with respect to the rejections of independent claims 1 and 10, as currently amended, and their associated dependent claims under the U.S.C. § 102 and § 103 have been fully considered and persuasive. Thus, the 35 U.S.C. § 102 and § 103 rejections of the claims are withdrawn. 

Examiner's Amendment
5.     An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.         
         The Applicant’s Response to Election/Restriction filed on 03/10/2021, in which the Applicant elected Group I, claims 1-14, without traverse. Groups II, claims 15-20, hereby have been canceled accordingly and entered of record.
           The application has been amended as follows: 
                 In the claims: 
                   Claims 15-20: Canceled.

Allowable Subject Matter
Claims 1-2, 4-12 and 14 are allowed.
7.    The following is a statement of reason for indication of allowable subject matter:    
        Regarding independent claim 1, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a resistive random access memory (RRAM), comprising at least one memory cell, the at least one memory cell comprising: a data storage layer, disposed between an upper electrode and a lower electrode; an oxygen gettering layer, disposed between the data storage layer and the upper electrode; a first barrier layer, disposed between the oxygen gettering layer and the data storage layer; [[and]] a first oxygen supplying layer, disposed between the oxygen gettering layer and the upper electrode; and a second barrier layer disposed between the first oxygen supplying layer and the upper electrode to be in contact with the first oxygen supplying layer and the upper electrode”, and a combination of other limitations thereof as claimed in the claim. Claims 2, 4-9 depend on claim 1.
         Regarding independent claim 10, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a resistive random access memory (RRAM), comprising at least one memory cell, the at least one memory cell comprising: a data storage layer, disposed between an upper electrode and a lower electrode; an oxygen gettering layer, disposed between the data storage layer and the upper electrode; a first barrier layer, disposed between the oxygen gettering layer and the data storage layer; [[and]] an oxygen supplying layer, disposed between the oxygen gettering layer and the first barrier layer; and a second barrier layer disposed between the oxygen gettering layer and the upper electrode to be in contact with the oxygen gettering layer and the upper electrode”, and a combination of other limitations thereof as claimed in the claim. Claims 11-12 and 14 depend on claim 10.
8.      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
                                        
Conclusion
9.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515. The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRI M HOANG/Primary Examiner, Art Unit 2827